DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al. (US 11,338,107).
Regarding claim 1:  Allen discloses a system for controlling an environment to enhance circadian rhythm, comprising:
a control system associated with a building (100);
a plurality of sensors (280) and environment enhancing devices placed in the building; wherein the control system activates the environment enhancing devices based upon data received from the sensors about a resident of the building (col. 31, lines 27-67; col. 41, line 58-col. 42, line 19).

Regarding claim 2:  Allen discloses the sensors include motion sensors, activity sensors, and a temperature sensor (col. 31, lines 27-60).

Regarding claim 3:  Allen discloses the environment enhancing devices include circadian lights, a thermostat, and aroma devices (col. 42, lines 4-19; col. 42, line 64-col. 43, line 54; col. 46, lines 42-67.

Regarding claim 4:  Allen discloses the control system transmits data received from the sensors to a cloud-based storage (col. 45, lines 52-61).

Regarding claim 5:  Allen discloses a central computer analyzes the stored data and adjusts the control system to enhance the environment of the building to improve circadian rhythms of the resident (col. 42, lines 4-19).

Regarding claim 6:  Allen discloses a central computer analyzes data from multiple buildings and using mechanical learning adjusts the control system to enhance the environment of the building to improve the circadian rhythms of the resident based upon characteristics of the resident (col. 11, lines 40-63; col. 45, line 40-col. 46, line 67).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Seabury et al. (US 9,907,928) discloses a therapeutic environmental light and image system.
-Billings (US 10,401,805) discloses a switch terminal system for a building.
-Billings (US 10,642,231) discloses a switch terminal system for a building.
-Taylor (US 2018/0339158) discloses a lighting system with closed loop control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        6/2/22